Bigelow, C. J.
On the facts stated in the bill, we certainly intended to decide, in overruling the demurrer, not only that the court had jurisdiction of the case, but also that, in the exercise of a sound judicial discretion, it was the duty of the court to *58take jurisdiction of it, and to grant the relief prayed for. No new fact is now shown which in any respect changes the plaintiffs’ equity. The intent with which the defendants made the attachment does not affect the equitable right of the assignees under our insolvent law to demand and recfeive the funds in controversy for general distribution, and to prevent them from being appropriated solely to the payment of the debt which is due to the defendants from the insolvent debtors. This equitable right is paramount, unless some valid claim or lien exists upon the funds, which under the laws of Pennsylvania would divert them from the assignees, even if the defendants are compelled to abandon their attachment of them in the courts of that state.
Foster, for the defendants,
moved that, as the defendants had only attempted to maintain their rights under an attachment valid by the laws of the state where it was made, they should be allowed their costs and expenses of trying the question out of the fund, and should not be obliged to pay costs.
Gray, for the plaintiffs,
admitted that the defendants (in analogy to the provision of the Gen. Sts. c. 118, § 127, allowing to creditors who attach property in this state the costs of their attachment to the time of its dissolution by proceedings in insolvency) might be allowed the costs of the suit in Pennsylvania to the time of notice to them of the filing of this bill; but contended that no more could be allowed to them, and that the plaintiffs, as the prevailing party, should be allowed the costs of this suit.
In conformity to the principles fully stated in the previous decision, we think a decree must be entered that the

Injunction be perpetual.

Bigelow, C. J.
After the defendants had notice of the filing of this bill, the proceeding was strictly adversary in its nature, and they went on at their peril, both in prosecuting their action in the courts of Pennsylvania and in defending this suit. It having now been determined that they have acted contrary to equity, they are no* entitled to recover costs since the filing of *59the bill, and the plaintiffs must be deemed to be the prevailing party, and as such, in analogy to the rule at law, they are entitled to costs. Decree accordingly.